Order issued February 27, 2018




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00727-CV
                          ———————————
              DR. MICHAEL (MIKHAIL) TYURIN, Appellant
                                      V.
  ROBERT WEITZEL, CLINT CORRIE, RITU GUPTA, C.M. HENKEL,
     AND FRITZ, BYRNE, HEAD & GILSTRAP, PLLC, Appellees


                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-30630


                         MEMORANDUM ORDER

      Currently pending before this Court is appellant Dr. Michael (Mikhail)

Tyurin’s “Verified . . . Motion to Transfer 01-17-00727-CV to the Texas Supreme

Court, under the 1st Amendment.” In his motion, appellant asks “the 1st Court of
Appeals to recuse itself from 01-17-00727-CV and forward 01-17-00727-CV to the

Texas Supreme Court for Review and ruling.”

      Texas Rule of Appellate Procedure 16.3 prescribes the procedure to be

followed for recusal of an appellate justice:

      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in
      the case or certify the matter to the entire court, which will decide
      the motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the court
      to consider the motion as to him or her.

TEX. R. APP. P. 16.3(b). When, as in this case, a party challenges all the members of

the court, the court decides the motion under the procedures set forth in Rule 16.3.

See id.; see, e.g., Cameron v. Greenhill, 582 S.W.2d 775, 775–77 (Tex. 1979)

(denying motion to disqualify entire Texas Supreme Court); Cogsdil v. Jimmy

Fincher Body Shop, LLC, No. 07-16-00303-CV, 2016 WL 7321788, at *1 (Tex.

App.—Amarillo Dec. 12, 2016, order) (treating recusal motion as addressed to entire

Court).

      Accordingly, upon the filing of appellant’s motion and before any further

proceedings in this appeal, each of the challenged justices of this Court considered

the motion in chambers. See TEX. R. APP. P. 16.3(b); see also Cogsdil, 2016 WL

7321788, at *1; Cannon v. City of Hurst, 180 S.W.3d 600, 601 (Tex. App.—Fort

Worth 2005, order). Chief Justice Radack and Justices Jennings, Keyes, Higley,

Bland, Massengale, Brown, Lloyd, and Caughey each found no reason to recuse
                                           2
themselves and certified the matter to the remaining members of the en banc court.

See TEX. R. APP. P. 16.3(b); Cogsdil, 2016 WL 7321788, at *1; Cannon, 180

S.W.3d at 601. This Court then followed the accepted procedure set out in Rule

16.3. See TEX. R. APP. P. 16.3(b); Cannon, 180 S.W.3d at 601. The justices

deliberated and decided the motion to recuse with respect to each challenged justice

by a vote of the remaining participating justices en banc. See TEX. R. APP. P.

16.3(b); Cogsdil, 2016 WL 7321788, at *1; Cannon, 180 S.W.3d at 601. No

challenged justice sat with the other members of the Court when his or her

challenge was considered. See TEX. R. APP. P. 16.3(b); Manges v. Guerra, 673

S.W.2d 180, 185 (Tex. 1984); Cogsdil, 2016 WL 7321788, at *1; McCullough v.

Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, order).

      Having considered the motion as to each challenged justice, and finding no

basis for recusal, appellant’s “Verified . . . Motion to Transfer 01-17-00727-CV to

the Texas Supreme Court, under the 1st Amendment” is denied with respect to each

challenged justice. See Manges, 673 S.W.2d at 185; McCullough, 50 S.W.3d at 89.

The Court enters the following orders:

     ORDER DENYING MOTION AS TO CHIEF JUSTICE RADACK

      To the extent that appellant’s motion requests recusal of Chief Justice Radack,

it is ordered that the motion is denied.




                                           3
      The Court consists of: Justices Jennings, Keyes, Higley, Bland, Massengale,

Brown, Lloyd, and Caughey.

         ORDER DENYING MOTION AS TO JUSTICE JENNINGS

      To the extent that appellant’s motion requests recusal of Justice Jennings, it is

ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Keyes, Higley,

Bland, Massengale, Brown, Lloyd, and Caughey.

           ORDER DENYING MOTION AS TO JUSTICE KEYES

      To the extent that appellant’s motion requests recusal of Justice Keyes, it is

ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Higley,

Bland, Massengale, Brown, Lloyd, and Caughey.

          ORDER DENYING MOTION AS TO JUSTICE HIGLEY

      To the extent that appellant’s motion requests recusal of Justice Higley, it is

ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Bland, Massengale, Brown, Lloyd, and Caughey.

           ORDER DENYING MOTION AS TO JUSTICE BLAND

      To the extent that appellant’s motion requests recusal of Justice Bland, it is

ordered that the motion is denied.


                                          4
      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Massengale, Brown, Lloyd, and Caughey.

      ORDER DENYING MOTION AS TO JUSTICE MASSENGALE

      To the extent that appellant’s motion requests recusal of Justice Massengale,

it is ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Brown, Lloyd, and Caughey.

           ORDER DENYING MOTION AS TO JUSTICE BROWN

      To the extent that appellant’s motion requests recusal of Justice Brown, it is

ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Massengale, Lloyd, and Caughey.

           ORDER DENYING MOTION AS TO JUSTICE LLOYD

      To the extent that appellant’s motion requests recusal of Justice Lloyd, it is

ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Massengale, Brown, and Caughey.

         ORDER DENYING MOTION AS TO JUSTICE CAUGHEY

      To the extent that appellant’s motion requests recusal of Justice Caughey, it

is ordered that the motion to recuse is denied.


                                           5
     The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Massengale, Brown, and Lloyd.

                               PER CURIAM




                                      6